EXHIBIT 10(g)

AGREEMENT TO PURCHASE STOCK

AGREEMENT made this      day of                     , 1988, between FRISCH
HAMILTON WEST, INC., an Ohio corporation (hereinafter called the “Corporation”),
PAMELA H. FITZGEARLD, MELANIE H. BARLOH, JEFFREY K. HEINICHEN, DEBORAH H.
WALDRIP, AMY H. HEINICHEN AND BRUCE G. HEINICHEN (hereinafter called
“Shareholder” or “Shareholders”), and FRISCH’S RESTAURANTS, INC., an Ohio
corporation (hereinafter called “Frisch”).

WHEREAS, the Shareholders are the holders of all the issued and outstanding
shares of the Corporation (the “Shares”). The term “Shares” shall also include
Voting Trust Certificates which evidence beneficial ownership of Shares.

WHEREAS, the Shareholders desire to promote their mutual interests and the
interest of the Corporation by imposing certain restrictions and obligations on
themselves, the Corporation, and the Shares.

IT IS, THEREFORE, AGREED:

 

  1. Restrictions on Shares. None of the Shares of any Shareholder nor any
right, title, or interest therein whether now owned or hereafter acquired, shall
be sold, assigned, transferred by gift, bequest or otherwise pledged, or
otherwise disposed of or encumbered, except as permitted under the terms of this
Agreement. Any other disposition or encumbrance of Shares shall be void.

 

  2. Transfer During a Shareholder’s Lifetime. A Shareholder desiring to
transfer part or all of his/her Shares during his/her lifetime, is hereby
obligated to sell such Shares to the Corporation and the Corporation is hereby
obligated to purchase such Shares at such price and upon such terms as are more
particularly set forth in Paragraph 4 hereof.

 

1



--------------------------------------------------------------------------------

  3. Transfer Upon a Shareholder’s Death. Upon the death of a Shareholder,
his/her estate shall be obligated to sell all of his/her Shares to the
Corporation and the Corporation is hereby obligated to purchase such Shares at
such price and upon such terms as are more particularly set forth in Paragraph 4
hereof.

 

  4. Price, Terms and Conditions. A Shareholder desiring to sell part or all of
his/her Shares shall notify the Corporation in writing of the exact number of
Shares to be sold and a closing shall take place within thirty (30) days
thereof. The closing of the sale of Shares from a deceased Shareholder or
his/her estate shall take place within thirty (30) days of the appointment of
the personal representative but in no event more than ninety (90) days from the
date of death.

The purchase price shall be an amount equal to the book value of said Shares
determined by the Corporation’s accountants based upon generally accepted
accounting principles consistently applied and determined as of the end of the
month immediately prior to the closing.

The full purchase price shall be evidenced by the Corporation’s promissory note
which shall be amortized by quarterly payments commencing with the next normal
distrubution to Shareholders after the closing. Each payment shall be an amount
equal to: the Corporation’s estimated earnings for such quarter (computed
without reduction for any interest expense paid or accrued on account of
promissory notes arising out of the purchase of Shares by the Corporation);
multiplied by a fraction a/b where “a” is the number of Shares purchased and “b”
is the sum of the number of Shares issued and outstanding plus the number of
Shares purchased by the Corporation for which promissory notes are still
outstanding. The final payment on said promissory note shall be made when the
amount available for payment (as described above) equals or exceeds the
remaining principal amount of the

 

2



--------------------------------------------------------------------------------

note plus accrued and unpaid interest. The final payment shall be equal to the
balance on the note then due. In no event shall the payments on the promissory
note for any year be less than the interest due and payable on such note.

Interest on the unpaid principal amount shall be paid at the minimum quarterly
treasury rate as set forth in Sections 1272-1274 of the Internal Revenue Code,
or as such may be subsequently amended.

The principal upon such promissory note may be prepaid in whole or in part at
any time without penalty.

The amount of cash distributed to the remaining Shareholders of the Corporation
during any quarter in which one or more promissory notes are outstanding, shall
not exceed the estimated earnings for such quarter, reduced by the principal and
interest payments made for the quarter in payment of the promissory notes.

 

  5. Sole Remaining Shareholder. At such time as the Corporation has only one
Shareholder and such Shareholder desires to sell part or all of the Shares of
stock owned by him/her in the Corporation, he/she shall be obligated to sell
such Shares to Frisch and Frisch shall be obligated to acquire such Shares. The
purchase price shall be determied upon the same formula as set forth in
Paragraph 4 hereof, and the purchase price shall be paid in cash. The closing
shall take place thirty (30) days after such Shareholder has notified Frisch in
writing of the exact number of Shares which he/she desires to sell.

Upon the death of the last remaining Shareholder, his/her estate shall be
obligated to sell all of such Shares of stock in the Corporation to Frisch and
Frisch shall be obigated to purchase all of such Shares for cash on the same
formula as set forth in Paragraph 4 hereof. The closing shall take place

 

3



--------------------------------------------------------------------------------

within thirty (30) days of the appointment of the personal representative, but
in no event more than ninety (90) days from the date of death.

Should Frisch, nor any successor thereto, be in existence at such time, the
restrictions placed upon the remaining Shareholder or his/her estate shall
terminate and the remaining Shareholder or his/her estate shall be free to
transfer such Shares to any other party.

 

  6. Endorsement on Stock Certificates. Upon the execution of this Agreement,
the certificates for Shares subject hereto shall be surrendered to the
Corporation and endorsed as follows:

“The Shares represented by this certificate are subject to, and are transferable
only on compliance with an Agreement dated             , 1988, among the
Corporation, its Shareholders and Frisch’s Restaurants, Inc., a copy of which is
on file with the office of the Secretary of the Corporation.”

After endorsement, the certificates shall be returned to the Shareholders, who
shall, subject to the terms of this Agreement, be entitled to exercise all
rights of ownership of such Shares. All Shares of the corporation hereafter
issued to any of the Shareholders shall bear the same endorsement.

 

  7. Terms of Agreement. The term of this Agreement shall commence on the date
hereof and shall continue until such time as the parties hereto agree by
unanimous consent, in writing, to modify or terminate this Agreement.

 

  8. Specific Performance. The parties hereto agree that it is impossible to
measure in money the damages, which will accrue to a party hereto by a failure
to perform any of the obligations under this Agreement. Therefore, if any party
hereto shall have an action or proceeding instituted against him, her or it in
connection with this Agreement, he, she or it hereby waives the claim or defense
therein that the party bringing such action has an adequate

 

4



--------------------------------------------------------------------------------

remedy at law and such persons shall not urge in any action or proceeding the
claim or defense that in any such action or procedure the claim or defense that
in any such action or procedure the claim or defense that such remedy at law
exists.

 

  9. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered, shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

  10. Governing Law: Jurisdiction. The parties hereto agree that this Agreement
shall be governed by laws of the State of Ohio. The parties agree that any
action shall be brought only in the courts of Hamilton County, Ohio, and each
party hereto consents to the jurisdiction of the courts of Hamilton County,
Ohio.

 

  11. Benefit. This Agreement shall be binding upon and shall operate for the
benefit of the Corporation, Frisch, the Shareholders, and their respective
heirs, successors, assigns and personal representatives, and upon any transferee
who has received any Shares in accordance with the provisions of this Agreement,
and the heirs, successors, assigns, and personal representatives of such
transferee, and shall be binding upon any transferee and the heirs, successors,
assigns and personal representatives of such person.

 

  12. Necessary Documents. If under the terms of this Agreement the Shares of
any Shareholder are redeemed by the Corporation or sold to Frisch, such
Shareholder, or the legal representative of such Shareholder, shall execute and
deliver all necessary documents and take all other necessary actions that may be
reasonably required for accomplishing a complete transfer of such Shares free,
clear and unencumbered. In order to expedite such transfer, the Shareholders
hereby appoint Jack C. Maier, or such successor as the Board of Directors of
Frisch’s Restaurants, Inc. may appoint, as attorney-in-fact with authorization
to execute all requisite documents.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this agreement on the     19th    
day of February, 1988

 

FRISCH WEST CHESTER, INC. By:  

/s/ Jack C. Maier

  Jack C. Maier, President  

/s/ Pamela H. Fitzgearld

  Pamela H. Fitzgearld  

/s/ Melanie H. Barloh

  Melanie H. Barloh  

/s/ Jeffrey K. Heinchen

  Jeffrey K. Heinichen  

/s/ Deborah H. Waldrip

  Deborah H. Waldrip  

/s/ Amy H. Heinechen

  Amy H. Heinichen  

/s/ Bruce G. Heinichen

  Bruce G. Heinichen   FRISCH’S RESTAURANTS, INC. By:  

/s/ Jack C. Maier

  Jack C. Maier, President

 

6